Exhibit 99.1 COPANO ENERGY, L.L.C. NON-EXECUTIVE DIRECTOR COMPENSATION* ANNUAL RETAINER (CHAIRMAN) ANNUAL RETAINER (MEMBER) MEETING FEES BOARD OF DIRECTORS NONE AUDIT COMMITTEE COMPENSATION COMMITTEE NONE CONFLICTS COMMITTEE NONE NOMINATING AND GOVERNANCE COMMITTEE NONE EQUITY COMPENSATION FOR ALL NON-EXECUTIVE DIRECTORS: § Initial grant of 6,000 Restricted Units § Grant of 3,000 Restricted Units in November of each year § Units vest in equal one-third increments over three years on November 16 of each year ANNUAL RETAINER FOR CHAIRMAN OF THE BOARD: § Award is effective January 1 of each year, in payment of services for that year § Settled with unit awards under Copano Energy, L.L.C. Long-Term Incentive Plan § Number of units to be awarded is determined by dividing (a) the amount of the retainer payment, by (b) the “fair market value” of a common unit on the trading day preceding the date the award is effective. * Effective November 17, 2010.
